Citation Nr: 0825142	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The appellant's spouse served on active duty from May 1972 to 
June 1974.  During that period, he was absent for two 
separate periods; one period totaled 80 days and the other 
period totaled 132 days.  The appellant's spouse died in July 
1984.  

In a February 2005 decision, the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO) 
denied the appellant's claim of entitlement to 
VA non service-connected death pension benefits.  In a March 
2006 administrative decision, the RO determined that the 
appellant's spouse's service was a bar to VA pension 
benefits. 

The appellant duly perfected an appeal.  In her April 2006 
substantive appeal [VA Form 9], the appellant requested a 
Travel Board hearing.  Later in April 2006, the appellant 
accepted a hearing at the RO before a Decision Review Officer 
in lieu of a Travel Board hearing.  In September 2006, the 
appellant failed to appear for her scheduled hearing.  

On July 7, 2008, the appellant submitted additional evidence.  
The appellant's representative waived initial agency of 
original jurisdiction (AOJ) consideration of such evidence.  
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The appellant's spouse was separated from military 
service under conditions other than honorable to escape 
court-martial for being absent without official leave (AWOL) 
for 132 days.

2.  The evidence of record supports a conclusion that the 
appellant's spouse was not insane at the time of he was AWOL 
for 132 days.

CONCLUSION OF LAW

The character of the appellant's spouse's discharge from 
service is a bar to the award of VA non-service-connected 
pension benefits.  38 U.S.C.A. §101(2) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant ultimately seeks VA non service-connected death 
pension benefits.  As is explained below, this appeal in 
essence revolves around the appellant's spouse's status as a 
"veteran", i.e., the character of the appellant's spouse's 
discharge.  See Rogers v. Derwinski, 2 Vet. App. 419, 422 
(1992).  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal.  The facts in this case 
are not in substantial dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant]; see also 38 C.F.R. § 3.159(d)(1) (2007).

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2007).  The appellant has been amply informed 
as to why her claim has been denied.  It is clear from her 
submissions to the Board on July 7, 2008 that she is fully 
aware of the reasons for the RO's decision.  The appellant 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  She has retained the 
services of a representative, who has presented written 
argument on her behalf.  As was discussed in the 
Introduction, she withdrew her request for a Travel Board 
hearing and failed to report for a Decision Review Officer 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'" See Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable. 
See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2007).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge 
or release from service based on one of the conditions found 
under 38 U.S.C.A. § 5303(a) is a bar to the payment of 
benefits and is also a bar to benefits under Chapter 17 of 
Title 38.  A discharge or release because of one of the 
offenses found under 38 C.F.R. 
§ 3.12(d) is considered to have been issued under 
dishonorable conditions and is a bar to VA compensation and 
pension benefits, but not to benefits under Chapter 17 of 
Title 38.

The discharge or dismissal by reason of the sentence of a 
general court-martial of any person from the Armed Forces, or 
the discharge of any such person on the ground that such 
person was a conscientious objector who refused to comply 
with lawful orders of competent military authority, or as a 
deserter, or on the basis of an absence without authority 
from active duty for a continuous period of at least one 
hundred and eighty days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the Secretary of VA that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under the laws administered by the Secretary of VA based upon 
the period of service from which discharged or dismissed.  
See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c) (2007).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
acceptance of undesirable discharge in lieu of trial by 
general court-martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.  See Camarena v. Brown, 6 
Vet. App. 565, 567-8 (1994).

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (2007).

A claim for non-service-connected pension benefits by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.   Cf. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Factual background

The Board believes that a brief exposition of the facts in 
the case will aid in an understanding of its decision.

The evidence of record indicates that in May 1974 the 
appellant's spouse accepted a discharge under dishonorable 
conditions for the good of the service in order to escape 
trial by court-martial.  The specifications were as follows:  
that the appellant's spouse had been AWOL from January 1974 
to May 1974 (132 days).

The appellant's spouse died in 1984.  It appears that he had 
no contact with VA
during his lifetime.

In May 2004, the appellant filed a claim for a non service-
connected VA pension. 
In an administrative decision dated in March 2006, VA 
determined that that the appellant's spouse's discharge "is 
considered not to have been under other than dishonorable 
conditions and is a bar to benefits."  The RO noted that the 
appellant's spouse "was discharged for the good of the 
service and was furnished an undesirable discharge."  The RO 
added that "[t]here is no medical evidence of record to 
indicat[e] that [the appellant's spouse] had a mental 
condition at the time of discharge."  The RO also indicated 
that "[t]he evidence of record is sufficient to show [the 
appellant's spouse] was guilty of an offense or offenses of a 
magnitude that the military was obligated to issue an other 
than honorable discharge certificate."

Analysis

As has been described above, the appellant's claim for VA 
benefits has been denied by the RO based upon the character 
of appellant's spouse's discharge.  

The appellant's spouse accepted an undesirable discharge to 
escape trial by general court-martial for being AWOL for 132 
days.  Under 38 C.F.R. § 3.12(d), a discharge or release of 
this nature is considered to have been issued under 
dishonorable conditions.  This was finding of the RO.  

As was noted in the law and regulations section above, an 
exception to the provisions of 38 C.F.R. § 3.12(d) exists if 
it can be demonstrated that the service member was insane at 
the time of the acts committed.  See  Cropper, supra.   

There is no medical evidence to suggest that the appellant's 
spouse was insane at the time of the conduct leading to his 
discharge, and the appellant and her representative do not so 
allege.  Indeed, the appellant's representative conceded: 
"There is no medical evidence of record to indicate that the 
[appellant's spouse] had a mental condition at the time of 
discharge."  In the absence of any evidence whatsoever to 
the contrary, the Board finds that the appellant's spouse was 
not insane at the time he took unauthorized leave.    

On July 7, 2008, the Board received statements from the 
appellant and her associates indicating that the appellant's 
spouse was AWOL because of his mother's health and the health 
of the appellant.  It appears that the appellant is 
attempting to make a "compelling circumstances" argument.  
However, the "compelling circumstances" exception applies 
to 38 C.F.R. § 3.12(c), which is not applicable here.   While 
the appellant's spouse's total periods of AWOL exceeded 180 
days, he was not discharged under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days.  He "compelling circumstances" 
exception does not apply to 38 C.F.R. § 3.12(d), the 
subsection which is applicable in this case.  

Therefore, under 38 C.F.R. § 3.12(d), the appellant is 
precluded from receiving non-service-connected death pension 
benefits due to the character of her deceased spouse's 
service.  

It appears that the appellant is raising an argument couched 
in equity.  Specifically, the appellant seems to be arguing 
that she has no other sources of income and that there were 
reasons for the appellant's spouse's AWOL.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

In summary, for reasons and bases expressed above, the Board 
concludes that the appellant's spouse's service is 
dishonorable, and that such service is a bar to benefits 
under the provisions of 38 U.S.C.A. § 5303 and 38 C.F.R. § 
3.12 (d).  Entitlement to a non-service-connected death 
pension is denied on that basis.  Because of the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law.  See Sabonis, supra.




ORDER

Entitlement to non-service-connected death pension benefits 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


